This action supplement previous Notice of Allowability dated 12/30/2021, in view of Amendments After Notice of Allowance, filed 3/24/2022, in which claims 3, 11, and 15 are amended and claims 21-25 are newly added claims.  Claims are renumbered accordingly to include the new claims 21-25.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-5, 8-11, 13-17 and 20-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 8-11, 13-17 and 20-25  are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 9, and 13 … wherein the procedure includes receiving a narrowband downlink physical control channel for signaling a random access response and narrowband mode of operation;
identify the device to the cellular base station as a device of a second device category different from the first device category subsequent to receiving the narrowband downlink physical control channel; and communicate with the cellular base station as  the device of the second device category at least in response to having identified the device to the base station as a device of the second device category, wherein the second device category features one or more of: a greater maximum uplink bandwidth than the narrowband mode of operation associated with the first device category; or a greater maximum downlink bandwidth than the narrowband mode of operation associated with the first device category; 
wherein the first device category and the second device category share at least one common parameter value that at least partially defines how the device communicates with the cellular base station; and wherein a maximum transport block size restriction of the second device category is greater than a maximum transport block size restriction of the first device category for uplink and downlink … and in combination with other limitations recited as specified in claims 1, 9, and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Takano (US Pub. No.:2013/203455) discloses a communication system including a base station, a communication apparatus, and a gateway apparatus including a first communication unit that communicates with the base station in a first communication method, a second communication unit that communicates with the communication apparatus in a second communication method, an identification information holding unit that holds a correspondence between first identification information in the first communication method and second identification information in the second communication method of the communication apparatus, and a category information holding unit to share category information showing a characteristic of the communication apparatus with the communication apparatus. The first communication unit performs communication of the communication apparatus in accordance with the category information with the base station by using the first identification information of the communication apparatus.
Ang et al. (US Pub. No.: 2015/0334653) discloses a method to cause a base station to identify an energy metric associated with a mobile device, and to configure the transmission between the base station and the mobile device based at least in part on the energy metric. The configuration of the transmission reduce the power consumption of the mobile device for processing the transmission.
Jang et al. (US Pub. No.:2012/0207130) discloses a User Equipment (UE) category handling method and an apparatus for handling late version UE category attached to an early release version network in a Long Term Evolution (LTE) system are provided. A communication method includes transmitting a terminal capability report message including multiple terminal categories, receiving a Radio Resource Control (RRC) connection reconfiguration message including a terminal category to be used by the terminal according to serving base station of the terminal, and communicating with the network using the terminal category received from the network. The UE category handling method and apparatus of the present invention allows the UE to report a network-adaptive UE category, thereby avoiding soft buffer problem caused by version information mismatch and facilitating communication with the network without malfunctioning. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469